Citation Nr: 1738030	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from April 1969 to April 1972, including in Vietnam.
The matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has a long procedural history.  The Veteran's appeal of his claim for entitlement to service connection for hypertension was remanded by the Board for additional development in March 2014 and August 2014.  When the claim returned before the Board in September 2016, the Board denied the claim.

The Veteran appealed the Board's denial of the hypertension claim to the United States Court of Appeals for Veterans Claims.  A July 2017 Joint Motion for Remand (JMR) requested that the Court vacate the Board's denial of the hypertension claim.  The Court issued an Order granting the JMR in July 2017.  The claim is now returned before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that pursuant to the Court's Order granting the parties' JMR, remand is warranted for a new medical nexus opinion.

The parties agreed in the July 2017 JMR that the Board's denial of the Veteran's claim in September 2016 should be vacated because the denial was based on two negative VA nexus opinions dated November 2009 and March 2015 that are inadequate.  The parties agreed that the November 2009 VA nexus opinion is inadequate because it did not address any relationship between hypertension and Agent Orange exposure, and that both the November 2009 and March 2015 VA examiners failed to provide adequate rationales for their conclusions.


Accordingly, the case is REMANDED for the following action:

1. Provide the entire claims file (including this Remand decision) to the examiner who provided the March 2015 VA opinion, and obtain from that examiner an addendum opinion.

If the examiner who performed the March 2015 VA examination is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

The VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's hypertension had its onset in or is otherwise related to the Veteran's active military service?

b) Is it at least as likely as not that the Veteran's hypertension manifested within one year of the Veteran's military discharge?

c) Is it at least as likely as not that the Veteran's hypertension is caused or otherwise related to his presumed exposure to Agent Orange or other herbicides while serving in the Republic of Vietnam?

d) Is it at least as likely as not that the Veteran's currently diagnosed hypertension was caused by his service-connected diabetes mellitus? 

e) Is it at least as likely as not that the Veteran's currently diagnosed hypertension was aggravated (permanently worsened beyond the normal progression) by his service-connected diabetes mellitus?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

f) The examiner should also clarify the earlier 2015 VA opinion explaining the relationship between hypertension, renal disease and proteinuria or the medical significance of the relationship.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In providing a response, the examiner is specifically instructed to consider the Veteran's lay statements.  The examiner is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation or treatment for any hypertension disability.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If utilizing references within the electronic claims file, the examiner should clearly provide an identifier.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



